NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      DERRICK COLEMAN, Appellant.

                             No. 1 CA-CR 15-0316
                              FILED 03-24-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-002197-003
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Poster Law Firm, P.L.L.C., Phoenix
By Rick D. Poster
Counsel for Appellant
                           STATE v. COLEMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia A. Orozco and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1           Derrick Coleman appeals his convictions and sentences for
conspiracy to commit possession of marijuana for sale and possession of
marijuana for sale, class 2 felonies.1 See Ariz. Rev. Stat. (“A.R.S.”)
§§ 13-1003(A), (D), 13-3405(A)(2), (B)(6). Pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), Coleman’s
counsel has searched the record, found no arguable question of law, and
asked us to review the record for reversible error. See State v. Richardson,
175 Ariz. 336, 339 (App. 1993). Coleman had the opportunity to file a
supplemental brief in propria persona, but he did not do so. For the following
reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            On January 17, 2013, members of the Maricopa County
Sheriff’s Office special investigations division conducted a marijuana
reversal operation in which a confidential informant (“CI”) sold marijuana
to various individuals, including Coleman. The CI arrived at the reversal
operation location and parked her police-issued vehicle, loaded with 200
pounds of marijuana, in the garage. After the garage door was closed, two
men unloaded the marijuana into the home. A short while later, Coleman
and his co-defendant arrived at the residence in a white minivan. The CI
moved her vehicle out of the garage and Coleman pulled in, bringing with
him the money to purchase the marijuana.

¶3             Coleman, his co-defendant, the CI, and others counted the
money, and the CI saw bundles of marijuana being loaded into Coleman’s
van. Detective Fausto, the CI’s “handler,” heard her say over audio
surveillance that “the marijuana was put in the white minivan that was in


1      Coleman was initially indicted on a third count — money laundering
in the second degree, a class 3 felony. However, at the close of the State’s
case, Coleman moved for a directed verdict on all counts, and the court
granted his motion as to the third count.

                                      2
                           STATE v. COLEMAN
                           Decision of the Court

the garage.” Soon after the CI left, Coleman and his co-defendant also
departed, and the case agent, Sergeant Uptain, ordered surveillance
detectives to stop the van. Detective Pearce conducted the traffic stop, and,
as he approached on foot, he noticed “a very strong odor of marijuana
coming from the vehicle.” Detective Iwan was asked to assist with the
traffic stop in progress because Detective Pearce “needed a narcotics dog to
detect if there was marijuana” in Coleman’s van. Within six feet of the van,
Detective Iwan could “smell the odor that [he knew] to be marijuana.”
Nonetheless, he continued his approach, and his dog alerted to the presence
of drugs by scratching the van’s rear passenger door. Detectives proceeded
to search the van and found four bundles of marijuana (totaling 96 pounds)
concealed under clothing in the rear compartment of the van.

¶4            At the location of the traffic stop, Sergeant Uptain read
Coleman his Miranda rights, confirmed Coleman understood them, and
interviewed him. Coleman denied seeing the marijuana in the home he had
just come from, denied knowing how the marijuana ended up in the back
of his van, denied smelling it even though Sergeant Uptain described the
odor as “very strong,” and explained the $42,000 in cash found in his
co-defendant’s purse constituted gambling winnings.

¶5            The jury found Coleman guilty as charged and further found
the offenses were committed with the presence of an accomplice and in
anticipation of pecuniary gain. The superior court sentenced Coleman to
four years’ imprisonment on each count, with the terms to be served
concurrently, and ordered him to pay a $4,000 fine. See A.R.S. §§ 13-701(D)
(aggravating circumstances), 13-3405(D) (fines for marijuana offenses).

                              DISCUSSION

¶6             We have read and considered the brief submitted by
Coleman’s counsel and have reviewed the entire record. See Leon, 104 Ariz.
at 300. We discern no reversible error. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentences imposed were within the statutory range. The superior
court awarded Coleman 40 days of presentence incarceration credit. We
discern no error in this calculation, though the record before us does not
clearly reflect the time Coleman spent in custody before being released on
his own recognizance. Coleman was present at all critical phases of the
proceedings and was represented by counsel. The jury was properly
impaneled and instructed consistent with the offenses charged. The record
reflects no irregularity in the deliberation process.




                                     3
                           STATE v. COLEMAN
                           Decision of the Court

                              CONCLUSION

¶7            We affirm Coleman’s convictions and sentences. Counsel’s
obligations pertaining to Coleman’s representation in this appeal have
ended. Counsel need do nothing more than inform Coleman of the status
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Coleman shall have thirty days from the date of this decision
to proceed, if he desires, with an in propria persona motion for
reconsideration or petition for review.




                                  :RT




                                        4